DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.


Claim Status
Claims 1, 12, and 23 have been amended.
No claims are cancelled.
No newly added claims. 
Claims 1-23 are presented for examination.

Response to Arguments
Applicant's arguments filed in the amendment filed on 6/15/2021 have been fully considered but applicant’s arguments is moot in view of new ground of rejection.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-12, 14-18, and 20-23 are rejected under U.S.C. 103 as being unpatentable over Dow et al. (US 20130263179), in view of Gil et al. (US 20070022442). 

Regarding claim 1, Dow discloses, a method comprising:
receiving, from a client device, a request to present a media item (par. 0153, fig. 9, step 910, receiving a selection of a media content such as a video); 
causing the media item to be presented on the client device in response to receiving the request (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, i.e. selected video is being presented in response to the user request made in par. 0153, fig. 9, step 910 );
determining an estimated bandwidth of the client device while presenting the media item on the client device (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, par. 0158, fig. 9, step 925 discloses determine if environmental conditions supports a high quality version (i.e. estimating if bandwidth is appropriate for high quality version of video) of video. Environmental conditions may relate to the past, present, or future bandwidth allocations, may relate to the likelihood of interruptions to the bandwidth both during the transmissions of advertisements and of media content, i.e. determination bandwidth (i.e. estimated) , here it is likelihood that given advertisement may be transmitted in a given time period and therefore it is not an exact determination but rather determination by taking consideration approach where advertisement will be transmitted based on possible interruptions and past bandwidth allocations, therefore terms “likelihood” and “may be” discloses that it is the estimation of bandwidth that will be required to transmit the content and not determining the actual fixed bandwidth);
selecting an advertisement format from a plurality of advertisement formats based on the estimated bandwidth (par. 0158-0159 discloses based on likelihood that environmental condition supports high quality video or medium quality video, i.e. based on estimated bandwidth that supports the high quality video, selecting high quality advertisement format or medium quality advertisement format).
Dow discloses, selecting advertisement format based on environmental condition which includes likelihood of interruptions to the bandwidth and selects advertisement format that can be supported based on possible bandwidth condition,  however Dow does not disclose, selecting an advertisement having the selected advertisement format from a plurality of advertisements and transmitting to the client device the advertisement having the selected advertisement format that is to be presented in connection with the media item. 
Gil discloses, in response to selecting the advertisement format, selecting an advertisement having the selected advertisement format from a plurality of advertisements (par. 0053 discloses ad service rules 84 may include that may be applied so as to manage the manner in which advertisements and ad formats are analyzed and selected for presentation, par. 0055 discloses, the rules 84 may also include expected bandwidth information (i.e. expected = estimated) or network limitations for a particular user or mobile device, which may influence the types of ad formats that are most appropriate for that user or mobile device, par. 0034 discloses, ad service control module 33 may select format from among the various ad format possibilities 34, 36, 38, 40 for the ad 28 and may present the advertisement 28 in the selected format 34 on the mobile device),
transmitting, to the client device, the advertisement having the selected advertisement format that is to be presented in connection with the media item ( par. 0057 discloses the information received from the communication device may include a description of the content that a user is presently viewing, based on this information, promotional content may be then targeted, i.e. advertisement are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow, by teaching of  selecting advertisement having the selected advertisement format from a plurality of advertisement, transmitting, to the client device, the advertisement having the selected advertisement format that is to be presented in connection with the media item, as disclosed by Gil, to provide effective and useful advertisements to users under a variety of circumstances and  present advertisements in varying formats, as disclosed in Gil, par. 0007.

Regarding claim 3, the method of claim 1,
Dow further discloses, wherein the media item is presented at a media playback rate and wherein the method further comprises determining a client device buffer information by combining the media playback rate with the estimated bandwidth and a buffer length (par. 0161 discloses the memory in the user device 610 comprises buffer for advertisement and buffer for the media content, certain amount of buffer space is reserved for advertisement content or reserved for media content, i.e. there is a fixed amount of buffer space (i.e. length) is allocated, par. 0162 discloses buffer filling and emptying rate (i.e. amount of content in buffer at any given time, i.e. therefore depends on size of the buffer it will fill or empty at the rate accordingly, larger size buffer will fill at slower rate), buffer information such as rate at which buffer is emptying is based on bit rate of particular version of content as it is played (i.e. high quality version may empty the buffer at higher rate than low quality ).

Regarding claim 4, the method of claim 3,
Dow further discloses, wherein the advertisement format is selected from the plurality of advertisement formats based on the determined client device buffer information (Par. 0163 discloses that based on buffer filling or empty rate (wait time for filling or emptying) when buffer is not emptying the high quality media content, system will select and transmit low quality version of next advertisement as it may require less buffer space).

Regarding claim 5, the method of claim 3,
Dow further discloses, wherein the client device buffer information includes a client buffer wait time that is based on the estimated bandwidth, the media playback rate, and the buffer length (Par. 0162-0164 discloses system determining at what rate the buffer is emptying means wait time to fill or empty the buffer,  Par. 0162 discloses that buffer may fill at high rate while advertisement is transmitted at a high rate  and buffer may fill at the low rate while an advertisement is transmitted at a low rate i.e. buffer filling or emptying wait time is determined based on bandwidth at which data is transmitted, Par. 0162 also discloses buffer information such as rate at which buffer is emptying is based on bit rate of particular version of content as  .

Regarding claim 6, the method of claim 3,
Dow further discloses, wherein the client device buffer information includes a client device buffer ratio that represents a total buffer wait time for the media item over a total time of playback of the media item (Par. 0164 discloses two factors, rate at which buffer is filling and rate at which buffer is emptying, i.e. rate at the content is being received and rate at the content is being played which determines when buffer will be empty which leads to determine buffer delay or buffer waiting along with second factor the length of the media content play determine when buffer will be empty, i.e. it is determining when the buffer will be empty (i.e. how much buffer delay) over the length of the content being played). 

Regarding claim 7, the method of claim 1,
Dow further discloses, wherein the causing the advertisement to be presented comprises instructing the client device to present the advertisement concurrently with presenting the media item (Par. 0054 discloses that client device displays advertisement concurrently with display of content of media).

Regarding claim 9, the method of claim 1,
Dow further discloses, wherein causing the advertisement to be presented comprises instructing the client device to present the advertisement while at least a portion of the media item is being buffered (Par. 0163 discloses "pre-roll" of advertisements, Par. 0163, fig. 6 discloses when media content currently being buffered on client device 610, the pre-roll of advertisements are being played).

Regarding claim 10, the method of claim 1,
Dow further discloses, wherein causing the advertisement to be presented comprises instructing the client device to buffer the advertisement concurrently with buffering at least a portion of the media item (Par. 0163 discloses that while media content currently being buffered while advertisement is being played, the client device may begin to buffer next advertisement which is due to play subsequent to media content currently in the buffer, i.e. advertisement and media content concurrently buffered in to client device buffer).

Regarding claim 11, the method of claim 1,
Dow further discloses, further comprising receiving one or more advertisement format restrictions associated with an advertiser, wherein the advertisement format is selected from the plurality of advertisement formats based at least in part on the one or more advertisement format restrictions associated with the advertiser (par. 0203 discloses, selection of advertisement 

Regarding claim 12, Dow discloses, a system, comprising:
a hardware processor (Remote server 620 with CPU 622, Fig. 6) that:
receives, from a client device, a request to present a media item (par. 0153, fig. 9, step 910, receiving a selection of a media content such as a video); 
causes the media item to be presented on the client device in response to receiving the request (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, i.e. selected video is being presented in response to the user request made in par. 0153, fig. 9, step 910 );
determines an estimated bandwidth of the client device while presenting the media item on the client device (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, par. 0158, fig. 9, step 925 discloses determine if environmental conditions supports a high quality version (i.e. estimating if bandwidth is appropriate for high quality version of video) of video. Environmental conditions may relate to the past, present, or future bandwidth allocations, may relate to the likelihood of interruptions to the bandwidth both during the transmissions of advertisements and of media content, i.e. determination bandwidth (i.e. estimated) , here it is likelihood that given advertisement may be transmitted in a given ;
selects an advertisement format from a plurality of advertisement formats based on the estimated bandwidth (par. 0158-0159 discloses based on likelihood that environmental condition supports high quality video or medium quality video, i.e. based on estimated bandwidth that supports the high quality video, selecting high quality advertisement or medium quality advertisement).
Dow discloses, selecting advertisement format based on environmental condition which includes likelihood of interruptions to the bandwidth and selects advertisement format that can be supported based on possible bandwidth condition,  however Dow does not disclose, selecting an advertisement having the selected advertisement format from a plurality of advertisements, transmitting, to the client device, the advertisement having the selected advertisement format that is to be presented in connection with the media item. 
Gil discloses, in response to selecting the advertisement format, selecting an advertisement having the selected advertisement format from a plurality of advertisements (par. 0053 discloses ad service rules 84 may include that may be applied so as to manage the manner in which advertisements and ad formats are analyzed and selected for presentation, par. 0055 discloses, the rules 84 may also include expected bandwidth information (i.e. expected = estimated) or network  ad service control module 33 may select format from among the various ad format possibilities 34, 36, 38, 40 for the ad 28 and may present the advertisement 28 in the selected format 34 on the mobile device),
transmitting, to the client device, the advertisement having the selected advertisement format that is to be presented in connection with the media item ( par. 0057 discloses the information received from the communication device may include a description of the content that a user is presently viewing, based on this information, promotional content may be then targeted, i.e. advertisement are transmitted having selected format to be presented in connection with the media item that is being viewed by user on communication device (i.e. user device)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow, by teaching of  selecting advertisement having the selected advertisement format from a plurality of advertisement, transmitting, to the client device, the advertisement having the selected advertisement format that is to be presented in connection with the media item, as disclosed by Gil, to provide effective and useful advertisements to users under a variety of circumstances and  present advertisements in varying formats, as disclosed in Gil, par. 0007.

Regarding claim 14, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 3.

Regarding claim 15, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 4.
.
Regarding claim 16, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 5.

Regarding claim 17, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 6.

Regarding claim 18, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 7.

Regarding claim 20, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 9.

Regarding claim 21, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 10.

Regarding claim 22, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 11.

Regarding claim 23, Dow discloses, a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method (Par. 0091 also discloses the remote server having software executed by control circuitry), the method comprising:
receiving, from a client device, a request to present a media item (par. 0153, fig. 9, step 910, receiving a selection of a media content such as a video);
causing the media item to be presented on the client device in response to receiving the request (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, i.e. selected video is being presented in response to the user request made in par. 0153, fig. 9, step 910 );
determining an estimated bandwidth of the client device while presenting the media item on the client device (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, par. 0158, fig. 9, step 925 discloses determine if environmental conditions supports a high quality version (i.e. estimating if bandwidth is appropriate for high quality version of video) of video. Environmental conditions may relate to the past, present, or future bandwidth allocations, may relate to the likelihood of interruptions to the bandwidth both during the transmissions of advertisements and of media content, i.e. determination bandwidth (i.e. estimated) , here it is likelihood that given advertisement may be transmitted in a given time period and therefore it is not an exact determination but rather determination by taking consideration approach where advertisement will be transmitted based on possible interruptions and past bandwidth allocations, therefore terms “likelihood” and “may be” discloses that it is the estimation of bandwidth that will be required to transmit the content and not determining the actual fixed bandwidth);
selecting an advertisement format from a plurality of advertisement formats based on the estimated bandwidth (par. 0158-0159 discloses based on likelihood that environmental condition supports high quality video or medium quality video, i.e. based on estimated bandwidth that supports the high quality video, selecting high quality advertisement or medium quality advertisement).
Dow discloses, selecting advertisement format based on environmental condition which includes likelihood of interruptions to the bandwidth and selects advertisement format that can be supported based on possible bandwidth condition,  however Dow does not disclose, selecting an advertisement having the selected advertisement format from a plurality of advertisements, transmitting, to the client device, the advertisement having the selected advertisement format that is to be presented in connection with the media item. 
Gil discloses, in response to selecting the advertisement format, selecting an advertisement having the selected advertisement format from a plurality of advertisements (par. 0053 discloses ad service rules 84 may include that may be applied so as to manage the manner in which advertisements and ad formats are analyzed and selected for presentation, par. 0055 discloses, the rules 84 may also include expected bandwidth information (i.e. expected = estimated) or network limitations for a particular user or mobile device, which may influence the types of ad formats that are most appropriate for that user or mobile device, par. 0034 discloses, ad service control module 33 may select format from among the various ad format possibilities 34, 36, 38, 40 for the ad 28 and may present the advertisement 28 in the selected format 34 on the mobile device),
transmitting, to the client device, the advertisement having the selected advertisement format that is to be presented in connection with the media item ( par. 0057 discloses the information received from the communication device may include a description of the content that a user is presently viewing, based on this information, promotional content may be then targeted, i.e. advertisement are transmitted having selected format to be presented in connection with the media item that is being viewed by user on communication device (i.e. user device)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow, by teaching of  selecting advertisement having the selected advertisement format from a plurality of advertisement, transmitting, to the client device, the advertisement having the selected advertisement format that is to be presented in connection with the media item, as disclosed by Gil, to provide effective and useful advertisements to users under a variety of circumstances and  present advertisements in varying formats, as disclosed in Gil, par. 0007.


Claims 2 and 13 are rejected under U.S.C. 103 as being unpatentable over Dow et al. (US 20130263179), in view of Gil et al. (US 20070022442), in further view of Casey et al. (US 20140032781), in further view of Pantos et al (US 20120311134).

Regarding claim 2, the method of claim 1,
Dow further discloses, further comprising:
determining a plurality of bandwidth factors that are associated with presenting the media item on the client device (par. 0158 disclose, environmental conditions may relate to the past, present, or future bandwidth allocations, may relate to the likelihood of interruptions to the bandwidth both during the transmissions of advertisements and of media content, may relate to the allocation of the buffer of the memory on the user device 610, the memory on the remote server 620, or any device accessible via the communications network 670,  Environmental conditions may further be affected by time, date or location, i.e. plurality of factors effecting bandwidth determines the presentation of media content at client device).
Dow does not disclose, receiving a plurality of historical bandwidth factors that include previous measurements of bandwidth at different times, wherein the estimated bandwidth of the client device is determined by combining the plurality of bandwidth factors with the plurality of historical bandwidth factors and wherein each of the plurality of bandwidth factors is assigned a weight.
Casey discloses, historical bandwidth factors that includes previous measurements of bandwidth at different times (par. 0048 discloses previously utilized bandwidth settings may be time stamped and may indicate a type of communication session. The bandwidth settings may also include categories for low, medium, and high bandwidth availability, par. 0049 discloses previously saved bandwidth settings that is based on conditions, such as time of the day, type of communication, network conditions, i.e. historical measurement of bandwidths being low, medium, and high bandwidth based on various conditions), 
determining an estimated bandwidth of the client device by combining the plurality of bandwidth factors with the historical bandwidth factors (par. 0047-0048 discloses determine network conditions for the client, network conditions includes network connections or network conditions such as latency, delay, jitter, error rates and other network characteristics, i.e. various different network factors or characteristics impacting network bandwidth, par. 0048 discloses system selects a bandwidth settings (i.e. estimating settings, see par. 0011 optimal bandwidth settings is utilized to initiate streaming communications, uses adaptive bit rate for video, par. 0012 discloses adaptive bit rate is increased or decreased in response to current conditions, i.e. determined bandwidth is adaptive and therefore it is estimated and open for adjustment as network conditions changes) for the client utilizing the network conditions and a previously saved bandwidth setting, i.e. determination for the required bandwidth (i.e. estimated) is done based on combined information of current bandwidth factors or network conditions and previous or historical bandwidth measurements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow in view of Gil, by teachings of historical bandwidth factors that includes previous measurements of bandwidth and determine and estimated bandwidth by combining the one or more bandwidth factors with historical bandwidth factors, as taught by Casey, to start the client communication at the optimal bandwidth level using current and historical bandwidth measurement information to enhance the user experience and maximize hardware and software resources, as disclosed in Casey par. 0048-0050.
Dow in view of Casey discloses estimating bandwidth by combining bandwidth factors with historical bandwidth factor, however Dow in view of Casey does not discloses each of bandwidth factors being assigned with weights. 
Pantos discloses, each of bandwidth factors being assigned with weights (par. 0089-0090 discloses applying different weighting factors to the bandwidth estimates, applying a weighting factors for currently received bandwidth and a weighting factor for the previous estimated bandwidth (i.e. historical)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow in view of Gil in further view of Casey, by teachings of applying weights to each of the bandwidth factors, as taught by Pantos, by having weights assigned to bandwidth factors importance given to current or historical bandwidth factor can be adjusted by changing assigned weights, as disclosed in Pantos, par. 0091.

Regarding claim 13, the system of claim 12, 
Dow in view of Gil in further view of Casey in further view of Pantos meets the claim limitations as set forth in claim 2.

Claims 8 and 19 are rejected under U.S.C. 103 as being unpatentable over Dow et al. (US 20130263179), in view of Gil et al. (US 20070022442), in further view of Rajaraman et al. (US 20080276272), hereinafter as Rajaraman.

Regarding claim 8, the method of claim 1,
Dow does not disclose, wherein the causing the advertisement to be presented comprises instructing the client device to present the advertisement after the media item has begun being presented.
Rajaraman discloses, wherein the causing the advertisement to be presented comprises instructing the client device to present the advertisement after the media item has begun being presented (Par. 0035 discloses that creative (i.e. advertisement, see par. 0009) is displayed in bottom edge along the main video after 15 seconds of start of the main video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow in view of Gil, by teachings of displaying the advertisement concurrently after playing the video has begun, as taught by Rajaraman, to deliver advertisement less intrusively and with more user satisfaction, as disclosed in Rajaraman par. 0006-0008.

Regarding claim 19, the system of claim 12, 
Dow in view of Gil in further view of Rajaraman meets the claim limitations as set forth in claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423